

EXHIBIT 10.31


NU SKIN ENTERPRISES, INC.
SECOND AMENDED AND RESTATED 2010 OMNIBUS INCENTIVE PLAN
STOCK OPTION AGREEMENT
This Stock Option Agreement and Participant's grant details (the "Grant
Summary"), which can be accessed on the Morgan Stanley StockPlan Connect Website
at www.stockplanconnect.com or the website of any other stock plan administrator
selected by the Company in the future, (collectively, this "Agreement") sets
forth the terms and conditions of the Options granted to Participant under the
Second Amended and Restated Nu Skin Enterprises, Inc. 2010 Omnibus Incentive
Plan (the "Plan").  In the event of a conflict between the terms and conditions
of the Plan and the terms and conditions of this Agreement, the terms and
conditions of the Plan shall prevail.  Unless otherwise defined herein, the
capitalized terms in this Agreement shall have the same defined meaning assigned
to them in the Plan.
1.   Grant of Options.
1.1 Grant of Options.  Effective as of the date of grant specified in the Grant
Summary (the "Grant Date"), the Company grants to Participant Options to
purchase up to the number of Shares specified in the Grant Summary. The Options
are Nonqualified Stock Options. Options granted under this Agreement may not be
exercised at any time until such Options are vested, as provided in Section 1.2.
1.2 Vesting of Options.  The Options shall vest in full on [Vesting Date],
except as otherwise provided in this Agreement, including pursuant to Sections
1.3 and 4.
1.3 Term of Options.
(a) In the event Participant's Continuous Service (as defined below) is
terminated for any reason prior to the full vesting of the Options, the Options
granted hereunder shall terminate to the extent they are not vested as of the
termination of Participant's Continuous Service, as determined in accordance
with Section 9(f) below, and Participant shall not have any right to exercise
such unvested Options.
(b) Subject to the provisions of the Plan and this Agreement, including Section
4 hereof, all Options granted hereunder that are vested but unexercised shall
terminate on the earliest to occur of:
(1) the date on which Participant's Continuous Service is terminated because of
a Forfeiture Event;
(2) three years after the termination of Participant's Continuous Service for
any reason;
(3) the seventh anniversary of the Grant Date.
For purposes of this Agreement:
"Continuous Service" means that Participant's service with the Company or a
Subsidiary, whether as an Employee, Director, or Consultant, is not interrupted
or terminated.  Participant's Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which Participant
renders service to the Company or a Subsidiary as an Employee, Consultant, or
Director, or a change in the entity for which Participant renders such service,
provided that there is no interruption or termination of Participant's
Continuous Service.  For example, a change in status from an Employee of the
Company to a Consultant of a Subsidiary or a Director will not constitute an
interruption of Continuous Service.  Subject to the requirements of applicable
law, the Committee, in its sole discretion, shall determine whether Continuous
Service shall be considered interrupted in the case of any leave of absence
approved by the Company or a Subsidiary, including sick leave, military leave or
any other personal leave.
 
 

--------------------------------------------------------------------------------

1.4 Exercise of Options. Exercisable Options may be exercised as provided on the
Morgan Stanley StockPlan Connect Website at www.stockplanconnect.com (or the
website of any other stock plan administrator selected by the Company in the
future) or by written notice of such exercise, in the form prescribed by the
Committee, to the person designated by the Committee at the corporate offices of
the Company. The notice shall specify the number of Options that are being
exercised. Full payment of the Option Price as specified in the Grant Summary
under "Grant Price" shall be made at the time of exercise in a manner set forth
in the Plan, or in such other manner as may be approved by the Committee,
consistent with the terms of the Plan, as it may be amended from time to time.
1.5 Stockholder Rights.  Unless and until Shares are issued by the Company upon
exercise of the Options, Participant shall have none of the rights or privileges
of a shareholder of the Company (including voting, dividend and liquidation
rights) with respect to the Shares covered by the Options.
1.6 [Reserved].
2.   Securities Law Compliance.  Participant represents that Participant has
received and carefully read a copy of the Prospectus for the Plan, together with
the Company's most recent Annual Report to Stockholders.  Participant hereby
acknowledges that Participant is aware of the risks associated with the Shares
and that there can be no assurance the price of the Shares will not decrease in
the future.  Participant hereby acknowledges no representations or statements
have been made to Participant concerning the value or potential value of the
Shares.  Participant acknowledges that Participant has relied only on
information contained in the Prospectus and has received no representations,
written or oral, from the Company or its employees, attorneys or agents, other
than those contained in the Prospectus or this Agreement.  Participant
acknowledges that the Company has made no representations or recommendations,
and is not providing any tax, legal or financial advice, regarding Participant's
participation in the Plan, or Participant's acquisition or sale of the
underlying Shares.  Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.
3.   Transfer Restrictions.  Participant shall not transfer, assign, sell,
encumber, pledge, grant a security interest in or otherwise dispose of the
Options subject to this Agreement in any manner other than by the laws of
descent or distribution, and shall be exercised, during the lifetime of
Participant, only by Participant. Any such transfer, assignment, sale,
encumbrance, pledge, security interest or disposition shall be void and shall
result in the automatic termination of the Options and this Agreement.
4.   Forfeiture.  If at any time during Participant's Continuous Service or at
any time during the 12-month period following termination of Participant's
Continuous Service, a Forfeiture Event (as defined below) occurs, then at the
election of the Committee, (a) this Agreement and all Options granted hereunder
shall terminate, and (b) Participant shall return to the Company for
cancellation all Shares held by Participant plus pay the Company the amount of
any proceeds received from the sale of any Shares to the extent such Shares were
issued pursuant to Options granted under this Agreement that were exercised (i)
during the 12-month period immediately preceding the Forfeiture Event, or (ii)
on the date of or at any time after such Forfeiture Event.
"Forfeiture Event" means the following:
(a)
an act of fraud or intentional misrepresentation related to Participant's
services;
 

(b)
disclosure or use of confidential information in a manner detrimental to the
Company;
 

(c)
competing with the Company; or

 
 
 
2

--------------------------------------------------------------------------------

 
 
(d)
any other willful misconduct by Participant that is materially injurious to the
financial condition or business reputation of, or is otherwise materially
injurious to, the Company. The Committee, in its sole discretion, may waive at
any time in writing this forfeiture provision and release Participant from
liability hereunder.
 

5. Governing Plan Document.  This Agreement incorporates by reference all of the
terms and conditions of the Plan, as presently existing and as hereafter
amended.  Participant expressly acknowledges and agrees that the terms and
provisions of this Agreement are subject in all respects to the provisions of
the Plan.  Participant also expressly:
(a)
Acknowledges receipt of the Plan and represents that Participant is familiar
with the provisions of the Plan, and that Participant enters into this Agreement
subject to all of the provisions of the Plan;
 

(b)
Recognizes that the Committee has been granted complete authority to administer
the Plan in its sole discretion, and agrees to accept all decisions related to
the Plan and all interpretations of the Plan made by the Committee as final and
conclusive upon Participant and upon all persons at any time claiming any
interest through Participant in the Options or the Shares subject to this
Agreement; and
 

(c)
Acknowledges and understands that the establishment of the Plan and the
existence of this Agreement are not sufficient, in and of themselves, to exempt
Participant from the requirements of Section 16(b) of the Exchange Act and any
rules or regulations promulgated thereunder, and that Participant (to the extent
Section 16(b) applies to Participant) shall not be exempt from such requirements
pursuant to Rule 16b-3 unless and until Participant shall comply with all
applicable requirements of Rule 16b-3, including without limitation, the
possible requirement that Participant must not sell or otherwise dispose of any
Shares acquired pursuant to Options unless and until a period of at least six
months shall have elapsed between the date upon which such Options were granted
to Participant and the date upon which Participant desires to sell or otherwise
dispose of such Shares.
 

6. Representations and Warranties.  As a condition to the receipt of any Shares
upon exercise of the Options, the Company may require Participant to make any
representations and warranties to the Company that legal counsel to the Company
may determine to be required or advisable under any applicable law or
regulation, including without limitation, representations and warranties that
the Shares are being acquired only for investment and without any present
intention or view to sell or distribute any such Shares.
7. Compliance With Law and Regulations.  Notwithstanding any other provision of
the Plan or this Agreement, unless there is an available exemption from any
registration, qualification or other legal requirement applicable to the Shares,
the Company shall not be required to deliver any Shares issuable upon exercise
of the Options prior to the completion of any registration or qualification of
the Shares under any local, state, federal or foreign securities or exchange
control law or under rulings or regulations of the U.S. Securities and Exchange
Commission ("SEC") or of any other governmental regulatory body, or prior to
obtaining any approval or other clearance from any local, state, federal or
foreign governmental agency, which registration, qualification or approval the
Company shall, in its absolute discretion, deem necessary or advisable. 
Participant understands that the Company is under no obligation to register or
qualify the Shares with the SEC or any state or foreign securities commission or
to seek approval or clearance from any governmental authority for the issuance
or sale of the Shares.  Further, Participant agrees that the Company shall have
unilateral authority to amend the Plan and this Agreement without Participant's
consent to the extent necessary to comply with securities or other laws
applicable to issuance of Shares.
 
 
3

--------------------------------------------------------------------------------

8. Responsibility for Taxes.  Participant acknowledges that, regardless of any
action taken by the Company, the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to Participant's participation in the Plan and legally
applicable to Participant or deemed by the Company in its discretion to be an
appropriate charge to Participant even if legally applicable to the Company
("Tax-Related Items"), is and remains Participant's responsibility and may
exceed the amount actually withheld by the Company.  Participant further
acknowledges that the Company (a) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Options, including, but not limited to, the grant, vesting or exercise of
the Options, the subsequent sale of any Shares acquired at exercise and the
receipt of any dividends; and (b) does not commit to and is under no obligation
to structure the terms of the grant or any aspect of the Options to reduce or
eliminate Participant's liability for Tax-Related Items or achieve any
particular tax result.  Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction, Participant acknowledges that the Company may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company to
satisfy all Tax-Related Items.
In this regard, Participant authorizes the Company, or the Company's agents, at
the Company's discretion, to satisfy withholding obligations with respect to all
Tax-Related Items by one or a combination of the following:
(a)
withholding from proceeds of the sale of Shares acquired upon exercise of the
Options either through a voluntary sale or through a mandatory sale arranged by
the Company (on Participant's behalf pursuant to this authorization);
 

(b)
withholding from Participant's wages or other cash compensation paid to
Participant by the Company; or
 

(c)
withholding in Shares to be issued upon exercise of the Options.
 

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable withholding rates (up to the rate
that will not cause an adverse accounting consequence or cost, including
pursuant to ASC Topic 718, as applicable).  If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, Participant is
deemed to have been issued the full number of Shares subject to the vested
Options, notwithstanding that a number of the Shares are held back solely for
the purpose of paying the Tax-Related Items.
Participant agrees to pay to the Company any amount of Tax-Related Items that
the Company may be required to withhold or account for as a result of
Participant's participation in the Plan that cannot be satisfied by the means
previously described.  The Company may refuse to issue or deliver the Shares or
the proceeds of the sale of Shares if Participant fails to comply with
Participant's obligations in connection with the Tax-Related Items.
9. Nature of Grant.  In accepting the Options, Participant acknowledges,
understands and agrees that:
(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;
 

(b)
the grant of Options is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options even if Options have been granted in the past;

 
 
 
 
4

--------------------------------------------------------------------------------

 
 
(c)
nothing in this Agreement or in the Plan shall confer upon Participant any right
to continue in the service of the Company as a member of the Board of Directors
of the Company or in any other capacity;
 

(d)
all decisions with respect to future grants of Options or other grants, if any,
will be at the sole discretion of the Company;
 

(e)
Participant's participation in the Plan is voluntary; and
 

(f)
in the event of the termination of Participant's Continuous Service, and unless
otherwise expressly provided in this Agreement or determined by the Company,
Participant's right to vest in the Options under the Plan, if any, will
terminate as of the date Participant's Continuous Service terminated, as
determined by the Committee in its sole discretion; similarly, any right to
exercise Options after termination of Participant's Continuous Service will be
measured from the date Participant is no longer providing Continuous Service, as
determined by the Committee in its sole discretion.
 

(g)
[Reserved].
 

10.   [Reserved].
11.   Miscellaneous Provisions.
11.1 Notices.  Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the sender's local mail, registered or certified, postage prepaid and properly
addressed to the party entitled to such notice at the latest address on file or
at such other address as such party may designate by ten days advance written
notice under this Section to all other parties to this Agreement.
11.2 Waiver.  The failure of the Company in any instance to exercise any rights
under this Agreement, including the forfeiture rights under Section 4, shall not
constitute a waiver of any other rights that may subsequently arise under the
provisions of this Agreement or any other agreement between the Company and
Participant.  Participant acknowledges that no waiver by the Company of any
breach of any provision of this Agreement shall operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
Participant or any other Participant, whether of like or different nature.
11.3 Imposition of Other Requirements & Participant Undertaking.  The Company
reserves the right to impose other requirements on Participant's participation
in the Plan, on the Options and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons.  Participant hereby agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable in order to carry out the foregoing or one or more of the
obligations or restrictions imposed on either Participant or the Shares pursuant
to the provisions of this Agreement.
11.4 Entire Contract.  This Agreement and the Plan constitute the entire
understanding and agreement of the parties with respect to the subject matter
contained herein.  This Agreement is made pursuant to, and incorporates by
reference, the provisions of the Plan and shall in all respects be construed in
conformity with the terms of the Plan.
 
5

--------------------------------------------------------------------------------

11.5 [Reserved].
11.6 Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
11.7 Successors and Assigns.  The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Company and its successors and assigns
and upon Participant, Participant's permitted assigns and the legal
representatives, heirs and legatees of Participant's estate, whether or not any
such person shall have become a party to this Agreement and have agreed in
writing to join herein and be bound by the terms hereof.  Participant may not
assign this Agreement other than by the laws of decent and distribution.
11.8 Severability.  In the event that any provision in this Agreement will be
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.
11.9 Governing Law and Choice of Venue.  The Options and the provisions of this
Agreement shall be governed by, and subject to, the laws of the State of Utah,
United States, without regard to the conflict of law provisions, as provided in
the Plan. For purposes of litigating any dispute that arises under this
Agreement or this grant of Options, the parties hereby submit to and consent to
the jurisdiction of the State of Utah, agree that such litigation shall be
conducted in the courts of Utah County, Utah, or the federal courts of the
United States for the District of Utah, where this grant is made and/or to be
performed.
11.10     [Reserved].
11.11     [Reserved].
11.12     [Reserved].
By electronically accepting this Agreement and participating in the Plan,
Participant agrees to be bound by the terms and conditions in the Plan and this
Agreement.  Within six months of the Grant Date, if Participant has not
electronically accepted this Agreement on Morgan Stanley's website, or the
website of any other stock plan service provider appointed by the Company, and
has not otherwise rejected the grant, then this grant shall automatically be
deemed accepted, and Participant shall be bound by the terms and conditions in
the Plan and this Agreement.
6